Title: From Thomas Jefferson to Edmond Charles Genet, [May 1793?]
From: Jefferson, Thomas
To: Genet, Edmond Charles



[May 1793?]

Thomas Jefferson présente Ses respects à Mr. Genet et lui renvoie les pamphlets marqués à rendre, avec mille remerciemens pour la lecture qu’il lui en a procuré.
On peut également renvoyer les autres si Mr. Genet en a le moindre besoin vu qu’après une lecture ils deviendront inutiles. On desirerait cependant garder les Résultats du Commerce &ce. qu’il serait bon de garder dans les Bureaux.
